 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Asbury Graphite Mills,Inc.andInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,TeamstersLocal No. 538.Case 6-CA-1931515 December 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSUpon a charge filed by the Union 10 July 1986,the General Counsel of the National Labor Rela-tions Board issued a complaint25 July1986 againstthe Company, the Respondent;allegingthat it hasviolated Section 8(a)(5) and (1) of the NationalLabor Relations Act.The complaint alleges that on 5 June 1986, fol-lowing a Board election in Case 6-RC-9667, theUnion was certified as the exclusive collective-bar-gaining representativeof the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, Secs.102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);Frontier Hotel,265 NLRB 343 (1982).) The complaint further al-leges that since 30 June 1986, the Company has re-fused to bargain with the Union. On 4 August 1986the Company filed its answer admitting in part anddenying in part the allegations in the complaint.On 29 August 1986 the General Counsel filed aMotion for Summary Judgment. On 3 September1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer admits that on 5 June1986 the Regional Director certified the Union asthe exclusive bargaining representative of the em-ployees in the bargaining unit. However, the Com-pany alleges that the Regional Director erred inconducting the 23 May 1986 election. It contendsthat the petitioned-for unit was not an appropriateunit due to the lack of a substantial and representa-tive complement of employees. In this regard, theCompany alleges that only half of the current em-ployees were engaged in production and mainte-nance work and the remainder were engaged inconstruction work at the time of the Regional Di-rector's Decision and Direction of Election.The General Counsel argues that all materialissueshave been decided previously.'We agreewith the General Counsel.The record, including the record in Case 6-RC-9667, reveals that an election was held 23 May1986.The tally of ballots shows that seven voteswere cast for the Union, six votes werecast againstthe Union; there were no challenged ballots. As noobjections to the election were .filed, the RegionalDirectorissuedthe certification of representativeon 5 June 1986.On 19 June 1986 the Union requested the Com-pany tobargain.Since about 30 June 1986, andmore particularly, by letter dated 1 July 1986 theCompany declined to recognize the Union so as to"test the validity" of the certification of representa-tive.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances,a respondent in a proceedingalleging a violation of Section,8(a)(5) is,not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence,2 nor does it allege any specialcircumstancesthat would require the Board to re-examine thedecisionmade in the representationproceeding.We therefore find that the Companyhas notraisedany issue that is properly litigable inthisunfair labor practice proceeding. Accordingly,we grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a New Jersey corporation, is en-gaged in the production and nonretail sale and dis-tribution of graphite and related products at its fa-'A request for review of the Regional Director'sDecision and Direc-tionof Election was filed on 29 April 1986 by the Company and wasdenied by the Board on 23 May 1986.2 The Respondent, in its response to the Notice to Show Cause,assert-ed that it has hired four production and maintenance employees since theelection.Assuming arguendothe validity of theRespondent's assertion,this subsequent hiring of employees does not create an issue that warrantsa hearing.In his Decision and Direction of Election,the Regional Direc-tor considered the possibility that the Respondent would hire more em-ployees.Nonetheless,the Regional Director found that a substantial andrepresentative complement of employees was employedby theRespond-ent at the tune of the issuance of the Decision and Direction of Election.282 NLRB No. 67 ASBURY GRAPHITE MILLS449cility in Kittanning; Pennsylvania, Where it allypurchases and receives products, goods, and ma-terialsvaluedin excessof $50,000 directly frompoints outside the Commonwealth of Pennsylvania.We find that the Company is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act and that the Union is a labor or-ganizationwithin the meaning of Section 2(5) ofthe Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 23 May 1986, theUnion was certified 5 June 1986 as the collective-bargaining, representative of the employees in thefollowing appropriate unit:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its Kittanning, Pennsylvania, fa-cility; excluding all office clerical employees,and guards, professional employees and super-visors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 19 June 1986 the Union has requested theCompany to bargain, and since 30 June 1986 theCompany has refused. We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 30 June 1986 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we will order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we will construe the initialperiod of the certification as beginning the date theRespondent begins to bargain in good faith withtheUnion.Mar-Jac Poultry Co.,136NLRB 785(1962);Lamar Hotel,140 NLRB 226, 229 (1962),60d.-328, F.2d 6110 (5th Cir. 1964), cert. denied 379U.S. 817 (1964);BurnettConstructionCo.,149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National LaborRelationsBoard orders thatthe Respondent, The Asbury Graphite Mills, Inc.,Kittanning,Pennsylvania, ' its officers,agents, suc-cessors, andassigns, shall1.Cease and desist from(a)Refusingto bargain with International Broth-erhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Teamsters Local No. 538,as the exclusivebargainingrepresentative of theemployees in the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rightsguaranteedthem by Section 7of the Act.2.Take the following affirmativeaction neces-,sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and, conditions ofemployment and, if an understanding is reached,embody the understanding in a signedagreement:All full-time and regular part-time productionand maintenanceemployees employed by theEmployer at, its Kittanning, Pennsylvania, fa-cility;excluding all office clerical employees,and guards, professional employees and super-visors as defined in the Act.(b) Post at its facility in Kittanning, Pennsylva-nia, copies of the, attached notice marked "Appen-dix."s Copies of the notice, on forms provided ' bythe Regional Director for Region 6, after beingsigned by the Respondent's authorized representa-tive, shall 'be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read"Posted,Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 450DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor, Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, TeamstersLocal No. 538, as the exclusive representative ofthe employees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on- request, bargain with the Unionand put in writing andsignany agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time productionand maintenanceemployees employed by theEmployer at its Kittanning, Pennsylvania, fa-cility;excluding all office clerical employees,and guards,professional employees and super-visors as defined in the Act.THE ASBURY GRAPHITE MILLS, INC.